DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Glycolic acid appears twice in claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathonneau et al, US 2021/0137808.
Mathonneau et al teach a personal cleanser comprising 0.75% methyl triethoxysilane, 5% aminopropyl trimethoxysilane, 3% lactic acid, 11.5% cocobetaine, 1% polyquaternium-30, 0.25% Jaguar C162, and the balance water (page 10, example 30).  As this reference meets all material imitations of the claims at hand, the reference is anticipatory.

Claims 1, 2, 4-10, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viravau et al, US 2018/0064620.
Viravau et al teach a personal cleanser comprising 0.75% 3-aminopropyl trimethoxysilane, 0.27% lactic acid, 6% cocobetaine, 0.2% Jaguar C13S, 0.15% Carbopol 980, 0.5% hexylene glycol, fragrance, and the balance water (¶305, example 3).  As this reference meets all material imitations of the claims at hand, the reference is anticipatory.

Claims 1, 4, 5, 10, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veith et al, US 2012/0156377.
Veith et al teach a toilet cleaner comprising 0.05% tri-armed and octa-armed trimethoxysilyl terminated polyalkoxylate, 5% formic acid, 1.5% surfactant, 0.5% acrylic acid copolymer, perfume, dyes, and the balance water (¶153, example 4).  As this reference meets all material imitations of the claims at hand, the reference is anticipatory.

Claims 1, 4, 5, 7-10, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison et al, EP 2,039,747.
Morrison et al teach a hard surface cleaner comprising 0.5% trisiloxane polyalkoxylate, 1% citric acid, 2.4% surfactant, 0.075% acrylic acid copolymer, propylene glycol n-butyl ether, monoethanolamine, and the balance water (¶36, example F), wherein the composition is sprayed on a hard surface and optionally wiped (claim 12).  As this reference meets all material imitations of the claims at hand, the reference is anticipatory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al, US 7,998,918.
Rong et al teach a cleaning composition for hard surfaces comprising cocoamidopropylbetaine, 0.5% silyl polyalkoxylate, ethanol, citric acid, perfume, and the balance water (col. 25, example E2), wherein the composition is used to clean dishware, followed by rinsing, and allowing the dishware to dry.  Polymer thickeners, such as acrylic acid copolymers (col. 22, lines 44-50) may be present in preferred amounts of 0.5% (col. 23, lines 1-5).  It would have been obvious for one of ordinary skill in the art to add a well-known thickener to example E2 with confidence of forming an effective hard surface cleaner.
	 
Claims 1, 4-6, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Veith et al, US 2012/0156377.
Veith et al are relied upon as set forth above.  Another example is a multipurpose cleaner comprising 0.05% tri-armed and octa-armed trimethoxysilyl terminated polyalkoxylate, 1.5% surfactant, 0.5% acrylic acid copolymer, 2% ethanol, perfume, dyes, and the balance water (¶157).  These multipurpose cleaners may contain up to 1% organic acid, including lactic acid (¶131), and these cleaners are spread on a surface with optional rinsing (claim 17).  It would have been obvious for one of ordinary skill in the art to add lactic acid to this example as lactic acid is specifically taught as a preferred additive for hard surface cleaners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761